                 IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division



MAHAN HOSSEINI,
         Plaintiff,

               V.

                                                               Civil Case No. 19-cv-704
UPSTART NETWORK,INC.,
               Defendant.



                                  MEMORANDUM OPINION


       The threshold issue in this Fair Credit Reporting Act Case("FCRA")is whether

Defendant Upstart Network, Inc.'s motion to compel arbitration and stay proceedings pursuant to

the Federal Arbitration Act("FAA"),9 U.S.C. §§ 3 & 4, should be granted. Defendant was the

loan servicer for an $18,000 loan from Cross River Bank that Plaintiff Mahan Hosseini obtained

in July 2014. Plaintiff, who succeeded in having the loan discharged in bankruptcy in 2016, has

sued defendant for violating FCRA by failing to report the discharge. Defendant asserts that, in

the course of applying for the loan, plaintiff agreed to an arbitration clause and later reaffirmed

that agreement in the Promissory Note that he signed. For his part, plaintiff claims that he did

not read the Upstart Borrower Platform Agreement(the "Platform Agreement")and does not

recall even looking at it. For the reasons that follow, the record reflects that plaintiff accepted

the arbitration clause in the Platform Agreement and hence the motion to compel arbitration must

be granted.

                                                  I.


       The following facts are appropriately derived from the parties' affidavits, declarations,

and exhibits as well as the facts alleged in the Complaint.
